127 S.Ct. 2250 (2007)
FORD MOTOR COMPANY, et al., petitioners,
v.
Benetta BUELL-WILSON, et al.
No. 06-1068.
Supreme Court of United States.
May 14, 2007.
On petition for writ of certiorari to the Court of Appeal of California, Fourth Appellate District, Division One. Petition for writ of certiorari granted. Judgment vacated, and case remanded to the Court of Appeal of California, Fourth Appellate District, Division One, for further consideration in light of Philip Morris USA v. Williams, 549 U.S. ___, 127 S.Ct. 1057, 166 L.Ed.2d 940 (2007).